This is an appeal from the same judgment appealed from in the case of Bank of Linn Grove v. Stults, Rec. (1931), 176 N.E. (Ind. App.) 707. In fact, this case was filed in this court before that one.
It is called to our attention by a verified motion filed inBank of Linn Grove v. Stults, Rec., supra, that the appellant here has voluntarily released, satisfied and accepted the benefit of the judgment appealed from. It appears conclusively that this controversy has been settled and appellant has no further interest therein. Ogborn v. City of New Castle (1912),178 Ind. 161, 98 N.E. 869, and cases cited; South Park Floral Co.
v. Garvey (1915), 182 Ind. 635, 107 N.E. 68; Payne v. *Page 537 Peugh (1913), 54 Ind. App. 551, 103 N.E. 117; Howard v.Happell (1914), 181 Ind. 165, 103 N.E. 1065; Chicago, etc.,Co. v. Lewis, Rec. (1901), 156 Ind. 232, 59 N.E. 466; State,ex rel., v. Indianapolis Gas Co. (1904), 163 Ind. 48, 71 N.E. 139.
For the above reason this appeal is dismissed, at the cost of the appellant.